DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 as originally filed on 12/03/2018 are pending, and have been examined on the merits.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
5.	Claim 1 recites the limitation “at least one controller” in line 5, thereby indicating that more than one controller may be utilized, but then recites “said controller” later in line 5, thereby indicating that only one controller is utilized.  As such, it is not clear how many controllers are required by the claim.  Clarification is required.  
6.	Claims 2-15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
7.	Claim 4 recites the limitation “[t]he cold treatment apparatus further comprising…” (emphasis added) in line 1, thereby indicating that claim 4 is dependent on another claim, yet claim 4 fails to identify the claim upon which it depends.  Accordingly, one of ordinary skill in the .  For purposes of examination, in the interest of compact prosecution, Examiner is treating claim 4 as if it depends directly from independent claim 1.  
8.	Claim 5 recites the limitation “[t]he cold treatment apparatus wherein…” (emphasis added) in line 1, thereby indicating that claim 5 is dependent on another claim, yet claim 5 fails to identify the claim upon which it depends.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since the metes and bounds of the claim cannot be ascertained as currently written.  Clarification is required.  For purposes of examination, in the interest of compact prosecution, Examiner is treating claim 5 as if it depends directly from independent claim 1.  
9.	Claim 5 recites the limitation “said cold plate” in line 2 indicating that only one cold plate is utilized, however independent claim 1 (from which it is assumed claim 5 depends - see rejection of claim 5 above) recites “at least one cold plate,” thereby indicating that more than one cold plate may be utilized.  As such, it is not clear how many cold plates are required by the claim.  Clarification is required.  
10.	Claim 6 recites the limitation “said second side” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
11.	Claims 7-10 are rejected as ultimately depending from a claim (claim 6) rejected under 35 U.S.C. 112(b).
12.	Claim 8 recites the limitation “said first side” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
13.	Claims 9 & 10 are rejected as ultimately depending from a claim (claim 8) rejected under 35 U.S.C. 112(b).
14.	Claim 9 recites the limitation “said handles” in line 2.  There is insufficient antecedent basis for this recitation in the claim (it is noted that independent claim 1 --from which claim 9 ultimately depends-- recites “at least one handle”).  Further, the structure/location of a second handle vis-à-vis the at least one housing and the at least one (first) handle is not clear.  As such, the metes and bounds of the claim are not clear.  Clarification is required.      
15.	Claim 10 is rejected as ultimately depending from a claim (claim 9) rejected under 35 U.S.C. 112(b).
16.	Claim 11 recites the limitation “the device” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
17.	Claim 14 recites the limitation “the body” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
18.	Claim 15 recites the limitation “the chiller” in line 1 indicating that only one chiller is utilized, however independent claim 1 (from which claim 15 depends) recites “at least one chiller,” thereby indicating that more than one chiller may be utilized.  As such, it is not clear how many chillers are required by the claim.  Clarification is required.  

Claim Rejections - 35 USC § 102
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

20.	Claims 1, 2, 4-11, & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0254866 to Whiteley et al. (“Whiteley”).  
21.	Regarding claim 1, Whiteley discloses a cold treatment apparatus configured to cool an object comprising: 
a) at least one housing [head (10) - ¶[0075]; FIG. 1A]; 

c) at least one cold plate [lower surface of head (10)] coupled to said at least one housing [see ¶[0041] (“at least the lower surface of the head is fabricated from an expandable material adapted to expand and contract with thermal expansion and/or contraction of the cooling element. More preferably, the lower surface is fabricated from a highly thermally conductive material to maximise thermal energy transfer from the cooling element to the subject's tissue or organ surface to which it is applied. Even more preferably, the lower surface is fabricated from fine gauge stainless steel, other metals, alloys or a similar non-metal material such that the lower surface is sufficiently durable to withstand sudden temperature changes”); ¶[0042] (“the lower surface of the head is substantially flat”); see also ¶’s [0085, [0086]]; 
d) at least one controller [controller (32) - ¶’s [0105], [0106]; FIG. 6] coupled to said at least one housing, said controller [(32)] configured to control a temperature of said at least one chiller [see ¶[0106] (“The controller 32 also determines the amount of the current to supply to the cooling element 24 in order for the cooling element to be set at a particular temperature, known as the cooling temperature”)]; and 
e) at least one handle [handle (20) - ¶[0075]; FIG. 1A] coupled to said at least one housing [(10)] [see ¶[0078] (“The head 10 is coupled to the handle 20 at a mechanical interface 12”)].22.	Regarding claim 2, Whiteley further discloses wherein said at least one housing [(10)] comprises vents [vents (25) - ¶[0081]; FIGS. 1A-1B].23.	Regarding claim 4, Whiteley further discloses at least one battery [¶’s [0049], [0108]].24.	Regarding claim 5, Whiteley further discloses wherein said at least one housing [(10)] comprises at least one first side [lower surface of head (10) - FIG. 1A] wherein said cold plate is disposed at least partially thereon [¶[0085]], and at least one second side [upper portion/surface of head (10)] having vents [vents (25) - ¶[0081]; FIGS. 1A-1B].claim 6, Whiteley further discloses wherein said second side [as broadly as claimed, and as best understood (see rejection under § 112(b) above), see the “second side” in annotated FIG. 1B of Whiteley shown below] further comprises at least one central section having vents [the indicated “central section” in FIG. 1B below contains vents (25) - ¶[0081]] and at least one wing [the indicated “second wing”] extending out from said at least one central section [clearly shown and annotated in FIG. 1B below].

    PNG
    media_image1.png
    232
    639
    media_image1.png
    Greyscale

ANNOTATED FIG. 1B of WHITELEY
26.	Regarding claim 7, Whiteley further discloses at least one additional wing [the “first wing” shown and annotated in FIG. 1B above].27.	Regarding claim 8, and as best understood (see rejection under § 112(b) above), Whiteley further discloses wherein said vents [(25)] are disposed on both said first side and on said second side [as shown in annotated FIG. 1B above, vents (25) are included on both the “first side” and the “second side”].28.	Regarding claim 9, and as best understood (see rejection under § 112(b) above), Whiteley further discloses wherein said vents [(25)] on said first side [indicated in annotated FIG. 1B above] are disposed in a region adjacent to said handles [the vents (25) on the first side are, as broadly as claimed, “adjacent” to handle (20).  Moreover, a user can carry the device of Whiteley when not in use by holding/grabbing head (10), thereby allowing head (10) to be a “handle” as broadly as currently claimed - the vents (25) on the first side are “adjacent” to head claim 10, Whiteley further discloses wherein said vents [(25)] on said first side [indicated in annotated FIG. 1B above] extend on an angle [as broadly as claimed, the vents (25) on the indicated “first side” are angled with respect to the curved surface of opening (18)].30.	Regarding claim 11, Whiteley further discloses at least one transformer which is configured to provide direct power to the device [¶’s [0049], [0103], [0108]]. 31.	Regarding claim 15, Whiteley further discloses wherein the chiller has ribs [“fins” - ¶’s [0081], [0091]]. 

Claim Rejections - 35 USC § 103
32.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

33.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0104569 to Ballnik (“Ballnik”) in view of U.S. Patent Application Publication No. 2018/0228645 to Lombard et al. ("Lombard").
35.	Regarding claim 1, Ballnik teaches a cold treatment apparatus configured to cool an object comprising: 
a) at least one housing [housing that encompasses the components of cooling device (110) - see ¶[0013] (“although not explicitly depicted in FIG. 1, cooling device might include a cover that at least partially encases the components depicted in FIG. 1”); FIG. 1]; 
b) at least one chiller [thermoelectric component (114) - ¶’s [0014], [0019]; FIG. 1] disposed in said at least one housing; 
c) at least one cold plate [chilling medium (112) - ¶[0115] (“Chilling medium 112 might include one or more various medium types, such as a liquid medium, a gas medium, a solid medium, a chemical-mix medium, a gel medium, or a combination thereof. For example, chilling medium 112 might be air that is transported in an airflow. Also, chilling medium 112 might be a gel, liquid, or air that is contained within a chilling-medium enclosure, such as pouch. In one embodiment, chilling medium 112 includes a solid plate, such as a plastic wall. In another embodiment, chilling medium 112 is a cooler region of a solid-state thermoelectric component (e.g., 114)”); FIG. 1] coupled to said at least one housing; [and]
d) at least one controller [controller (120) - ¶’s [0014], [0022]; FIG. 1] coupled to said at least one housing, said controller [(120)] configured to control a temperature of said at least one chiller [e.g., ¶’s [0020], [0022], [0031], [0032], [0033] (“controller 120 determines an appropriate setting for the pulse width modulation (PWM) of the thermoelectric component 114”); and [0034] (“controller 120 is programmed to maintain a cyclic operation of the thermoelectric component 114”)].
While Ballnik teaches an attachment component (not shown in FIG. 1) that attaches the device to a body of a human, such as a strap [see ¶[0025]], Ballnik does not teach: 
Lombard, in a similar field of endeavor, teaches a wearable thermal gel pack for supplying cold pain-relief therapy to a user [e.g., ¶’s [0001], [0008], [0037]], including both a strap (800) [FIG. 8] and a handle (1000) [FIGS. 10-12] [see ¶’s [0051], [0052], [0053] (“the handle 1000 defines a handle aperture 1002 configured to receive a portion of a user's hand, e.g., the fingers, entire hand, or the like, therein. The handle aperture 1002 provides the user with the ability to manually hold the gel-pack body 102 which may be advantageous when, for example, the user's injury is at a location that is not conducive for receiving the strap 800 (FIG. 8)”); and [0054]].     
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ballnik to include at least one handle coupled to said at least one housing, as taught by Lombard, so as to provide a convenient way to carry the device, as well as to provide an alternative way to hold the device against a desired body portion when use of a securing strap may be difficult or undesirable.  
36.	Regarding claim 3, the combination of Ballnik and Lombard teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ballnik further teaches a strap [¶[0025] (“Examples of attachment components include a straps having buckles, snaps, hook-and-loop strips, and the like”)]. 37.	Regarding claim 12, the combination of Ballnik and Lombard teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ballnik further teaches at least one fan [fan (116) - ¶’s [0014], [0021]; FIG. 1], wherein said at least one fan [(116)] is positioned inside of the housing [FIG. 1].38.	Regarding claim 13, the combination of Ballnik and Lombard teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.
.
39.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ballnik and Lombard, as applied to claim 13 above, and further in view of Whiteley.
40.	Regarding claim 14, the combination of Ballnik and Lombard teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
The combination of Ballnik and Lombard does not, however, explicitly teach: 
… vents, wherein said vents are configured to provide air passage into and out of the body.	Whiteley, in a similar field of endeavor, teaches a cooling device for cooling a subject’s tissue or organ surface [Abstract], and which includes vents (25) for dissipating heat generated by cooling element (24) [see ¶[0081]; and FIGS. 1A & 1B which show multiple vents (25)].   
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ballnik and Lombard to include vents configured to provide air passage into and out of the body in order to help dissipate heat, as explicitly taught by Whiteley.  

Double Patenting
41.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
42.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/289,611 (the “’611 Application”) entitled “COLD TREATMENT APPARATUS” (published as U.S. Patent Application Publication No. 2020/0060868 on Feb. 27, 2020).  
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794